Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       09-JUL-2019
                                                       12:59 PM


                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           DAWN A. PHILLIPS,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3DCW-XX-XXXXXXX)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ
of certiorari, filed on May 28, 2019, is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai#i, July 9, 2019.
                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson